PROVOSTY, J.
Mrs. Mertz sues Mr. Di Giorgio for assault and battery and abusive language. He retorts that the thing is just the other way. Her house and his corner grocery and saloon are about ten feet apart, with a board partition midway between, extending, like the houses, to the sidewalk. On each side of this partition is an alleyway closed at the sidewalk by a door. The encounter was in her alleyway, at the door of her kitchen. She says he held his fist under her nose and called her bitch and whore, and would not leave her premises, and she sought to make him leave by using the stick end of her broom upon him, when he wrenched the broom out of her hands and beat her with it, following her in doing so into her kitchen. His side of the story it is needless to give, since the trial judge did not believe it, and we find no reason for disagreeing with him. Out of the din of the conflicting witnesses one fact stands prominent: The *871two homes had not heen on good terms, and it was her premises which were invaded.
The judgment for $250 is affirmed, with costs in both courts.